internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 9-plr-110816-03 date date legend date taxpayer trust trust interest x taxpayer year son son date year dear this is in response to your letter dated date and prior correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst tax exemption plr-110816-03 the facts and representations submitted are summarized as follows on date taxpayer created two irrevocable trusts trust and trust for the benefit of each of his children taxpayer transferred interest to each trust which he valued at dollar_figurex for gift_tax purposes taxpayer and taxpayer elected on their year form sec_709 united_states gift and generation-skipping_transfer_tax returns to treat taxpayer 1's transfers as being made one-half by taxpayer and one-half by taxpayer pursuant to item i paragraph a of trust during the beneficiary’s lifetime when a contribution is made to the trust the beneficiary has a non-cumulative right to direct the trustee to distribute outright to the beneficiary or for the beneficiary’s benefit a sum of money or property the amount not to exceed the lesser_of the value of the contribution or the present_interest exclusion to which the donor of the contribution is entitled under sec_2503 of the internal_revenue_code for gifts to the beneficiary during the calender year in which the contribution is made item i paragraph a provides that if the aggregate amount of the contributions to the trust in any calender year exceeds the amount that the beneficiary is entitled to withdraw and or the beneficiary disclaims all or any portion of his right to receive any contribution each child of the beneficiary who is living at the time of each contribution has the right to direct the trustee to distribute to such child or for such child’s benefit a sum of money or property the amount of which may not exceed the lesser_of such child’s pro_rata share of the excess of the aggregate amount of the contribution over the amount of the contribution which the beneficiary is entitled to withdraw or the present_interest exclusion to which the donor of the contribution is entitled under sec_2503 for gifts to such child during the calender year in which the contribution was made item i paragraph a provides that in making distributions to or for the benefit of the beneficiary and or the beneficiary’s children the trustee in his discretion is authorized to make distributions from the contributions received by the trust during the calender year and or from other principal in the trust item i paragraph b provides that all property in the trust not withdrawn pursuant to the provisions of paragraph a becomes part of the principal of the trust paragraph b provides that until the beneficiary’s death the trustee may distribute to or for the benefit of the beneficiary and or any of the beneficiary’s issue as much of the income or principal of the trust as the trustee deems necessary to provide for the health maintenance and support of the beneficiary and his issue any income not distributed is accumulated and added to the principal of the trust item i paragraph b provides that the trust terminates upon the beneficiary’s death at such time all property remaining in the trust is to be distributed to such persons as the beneficiary may direct in his will by express reference to this power plr-110816-03 except the beneficiary may not appoint the property to himself to his estate to his creditors or to the creditors of his estate to the extent the beneficiary does not exercise this limited_power_of_appointment the property is to be distributed per stirpes among the beneficiary’s issue who survive him if any and if none per stirpes among taxpayer 1's issue who survive the beneficiary if any and if none to taxpayer 1's heirs excluding taxpayer the terms of trust and trust are the same except the beneficiary of trust is son and the beneficiary of trust is son taxpayer and taxpayer were advised by their attorney that trust and trust should have an inclusion_ratio of zero so each trust could make distributions to their grandchildren free of gst tax on date taxpayer and taxpayer timely filed their form sec_709 reporting the date transfers taxpayer and taxpayer 2's accountant however inadvertently failed to allocate a portion of their unused gst exemptions to trust and trust when preparing the form sec_709 the failure to allocate the gst_exemption was discovered by taxpayer and taxpayer 2's attorney in year taxpayer and taxpayer have requested an extension of time under sec_301_9100-3 to allocate a portion of their unused gst exemptions to the date transfers to trust and trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such plr-110816-03 transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-110816-03 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of their available gst tax exemptions in respect to the date transfers to trust and trust the allocations will be effective as of date the date of the transfers to trust and trust and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to each trust the allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
